Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because its not narrative in form and repeats language found in the title.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. – (US2021/0125696 A1 – hereinafter referred to as Liu) and further in view of Spiro et al. – (US2020/0350047 A1 – hereinafter referred to as Spiro).

In regards to claim 1, Liu discloses a system for generating a longevity element and an instruction set for a longevity element plan, the system comprising: 
at least a computing device, wherein the computing device is designed and configured to: 
receive, from a user, a plurality of user-reported data; (Lui para. [0041] teaches "independent variables preparation for adjusted treatment, for example, longitudinal blood pressure measurements, previous medicine type and dose taken in addition to the initial treatment variables.” This is user reported on there medicine take and dosages and well blood pressure measurements over time.)
determine a longevity element, wherein determining the longevity element further comprises: 
receiving training data correlating user-reported data to supplement doses; (Lui para. [0041] teaches getting training data of a user and other users as it relates to medicines and the dosages taken.)
training a first machine-learning process as a function of the training data; (Lui para. [0048] teaches training a machine learning model using training data wherein it states “This model may be trained using the initial treatment training data. The initial treatment model includes a classification model 126 and a regression model 127. The classification model 126 includes feature selection and classification. Training the classification model includes determining based upon the initial treatment training data, which are the best features for predicting what type of medicine(s) to use to initially treat the patient.” Also paragraph [0049] teaches an adjustment model which adjust dosages or medicines and it also trained wherein it cites “the adjustment treatment model includes a classification model 126 and a regression model 127. The classification model 126 includes feature selection and classification. Training the classification model includes determining based upon the adjustment treatment training data, which are the best features for predicting what type of medicine to use, which might include changing which medicine(s) to use to treat the patient going forward.”)
and
determining the longevity element as a function of the first machine-learning process; (Liu para. [0050] teaches determining a longevity element, medicine of dosage of said medicine using the treatment and adjustment models.)

generate, as a function of the at least a longevity element and a third machine- learning process, an instruction set corresponding to a longevity element plan. (Liu para. [0057] disclose a treatment plan for the type of medicine and dosage and as well life-stye changes, this is understood be an instruction set corresponding the a longevity element plan.)

However Liu fails to disclose wherein the system calculates, as a function of the longevity element and a second machine-learning process, a compensatory supplement. 
Spiro et al. teaches calculating, as function of the longevity element and a second machine learning process, a compensatory supplement. (Spiro para. [0046] teaches wherein a decision to prescribe a second medicine to counteract an adverse drug reaction from a first medicine is made when the benefits of the first medicine outweigh the risks of additional adverse reactions from the second medicine. Also para figure 1 shows where a person was prescribed drug D1 for symptoms S1, and as result of Drug D1, the person now has Symptom S2 wherein the user was prescribed D2 for S2. Also see para. [0095] wherein machine learning is used in the system to determine the drugs.)
It would have been obvious to one ordinary skill in the art before effective filing of the claimed invention to modify the teachings of Liu with that of Spiro in order to allow for prescribing a second drug or compensatory supplement to alleviate the symptom from the first drug or longevity element as both references deal with prescribing users drugs and to deal with ailments or symptoms and the benefit of doing so it creates a system that check for and assist the physician in prescribing drugs as well as the dosages while preventing a drug cascade. 

In regards to claim 2, Liu in view of Spiro discloses the system of claim 1, wherein determining an amount of a longevity element using a first machine-learning process further comprises:
receiving at least an element of user-reported data;
retrieving at least an element of data that correlates a supplement to an element of user-reported data, from a database; and
calculating, using at least an element of user-reported data a correlation to a supplement and a first machine-learning process, an amount of a longevity element to address an element of user-reported data. (Liu para. [0041 and 0058] teaches user entering data about themselves such as blood pressure, patient characteristics, how the patient is feeling, any complications or side-effects, historical information and etc. This information is used along with the machine learning models to determine a medicine and dosage for the patient (Liu para. [0050]). Also Spiro [0046] teaches prescribing a compensatory supplement. It would obvious to combine Liu and Spiro to not only determine a compensatory drug but also the amount of the drug to use as Liu does that in determining treatment plans and amount of medicines.)


In regards to claim 3, Liu in view of Spiro discloses the system of claim 1, wherein calculating a compensatory supplement further comprises:
retrieving at least a second element of data from a database, wherein a second element of data is at least a side-effect from a first longevity element; and
calculating, a compensatory supplement amount to alleviate a side-effect of the longevity element. (Liu para. [0041 and 0058] teaches user entering data about themselves such as blood pressure, patient characteristics, how the patient is feeling, any complications or side-effects, historical information and etc. This information is used along with the machine learning models to determine a medicine and dosage for the patient (Liu para. [0050]). Also Spiro [0046] teaches prescribing a compensatory supplement. It would obvious to combine Liu and Spiro to not only determine a compensatory drug but also the amount of the drug to use as Liu does that in determining treatment plans and amount of medicines.)

In regards to claim 4, Liu in view of Spiro discloses the system of claim 1, wherein generating the instruction set for a longevity element plan further comprises generating the instruction set as a function of a plurality of user-reported data. (Liu para. [0057] disclose a treatment plan for the type of medicine and dosage and as well life-stye changes, this is understood be an instruction set corresponding the a longevity element plan. Also para. [0058] discloses wherein user enters data, this the plan is base don user reported data.)


In regards to claim 5, Liu in view of Spiro discloses the system of claim 4, wherein generating the instruction set further comprises training a machine-learning model as a function of the plurality of user-reported entries. (Liu para. [0041] teaches training independent variables such as patient age, gender, race, blood pressure, medical conditions, medicines in use, genomic information, longitudinal blood pressure measurements, previous medicine type and dose. Also Liu para. [0058] teaches a user interface wherein a patient enters various types of data such as blood pressure, patient characters, how the patient is feeling, any complications or side-effects , historical blood press and so. Thus this data same data entered by the user is used for training.)


In regards to claim 6, Liu in view of Spiro discloses the system of claim 4, wherein the plurality of user-reported data further comprises at least a symptom. (Liu para. [0058] teaches a user interface wherein a patient enters various types of data such as blood pressure, patient characters, how the patient is feeling, any complications or side-effects , historical blood press and so. Where in side-effects are symptoms.)

	In regards to claim 11, it is the method embodiment of claim of 1 with similar limitation and thus rejected using the reasoning found in claim 1.

In regards to claim 12, it is the method embodiment of claim of 2 with similar limitation and thus rejected using the reasoning found in claim 2.

In regards to claim 13, it is the method embodiment of claim of 3 with similar limitation and thus rejected using the reasoning found in claim 3.

In regards to claim 14, it is the method embodiment of claim of 4 with similar limitation and thus rejected using the reasoning found in claim 4.

In regards to claim 15, it is the method embodiment of claim of 5 with similar limitation and thus rejected using the reasoning found in claim 5.

In regards to claim 16, it is the method embodiment of claim of 6 with similar limitation and thus rejected using the reasoning found in claim 6.



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. – (US2021/0125696 A1 – hereinafter referred to as Liu) in view of Spiro et al. – (US2020/0350047 A1 – hereinafter referred to as Spiro) and further in view of Reider et al. – (US 2011/0014351 A1- hereinafter referred to as Reider).

In regards to claim 7, Liu in view of Spiro disclose the system of claim 4, but fails to disclose wherein the plurality of user-reported data further comprises at least a dosage form preference and at least a dosage frequency preference.
Reider discloses wherein the plurality of user-reported data further comprises at least a dosage form preference and at least a dosage frequency preference. (Reider para. [0099] discloses wherein a user has preferences that include likes or dislikes of certain supplements and or dosage forms, as well a user’s wish to avoid animal products, and minimum and maximum number of pills in a daily pack. This disclose user preferences for dosage frequency (number of pills in daily packs) and dosage form.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Liu in view of Spiro with that of Reider to allow for user preferences to be consider in relation to drug or supplement doses as all the reference deal with users drugs and/or supplements and the benefit of doing so it creates a situations wherein users are more likely to take the drugs and prescribed as it in a form and dosage that users like.

In regards to claim 17, it is the method embodiment of claim of 7 with similar limitation and thus rejected using the reasoning found in claim 7.



Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. – (US2021/0125696 A1 – hereinafter referred to as Liu) in view of Spiro et al. – (US2020/0350047 A1 – hereinafter referred to as Spiro) and further in view of Mirabile – US 2014/0236759 A1 - hereinafter referred to as Mirabile).


In regards to claim 8, Liu in view of Spiro discloses the system of claim 4, but fails to disclose wherein the plurality of user-reported data further comprises a quality preference.
Mirabile disclose wherein the plurality of user-reported data further comprises a quality preference. (Mirabile para. [0054] teaches user preferences disclose “user only wants supplements with an effectiveness rating above 75%”, this indicates quality as the supplement has a high effectiveness rating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Liu in view of Spiro with that of Mirabile to allow for user preferences to be consider in relation to drug or supplement as all the reference deal with users drugs and/or supplements and the benefit of doing so it creates a situations wherein users are more likely to take the drugs and prescribed as it meets their requirements and preferences.

In regards to claim 18, it is the method embodiment of claim of 8 with similar limitation and thus rejected using the reasoning found in claim 8.


In regards to claim 9, Liu in view of Spiro discloses the system of claim 4, but fails to disclose wherein the plurality of user-reported data further comprises a delivery method.
Mirabile discloses wherein the plurality of user-reported data further comprises a delivery method. (Mirabile para. [0054] teaches wherein “preferences, requirements and/or goals include any criteria specified by the person, for example physical location for delivery, date(s)/day(s) of week, time(s),…”. This teaches user preferences of a delivery location, dates and times. Wherein delivery method is weekly or on certain dates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Liu in view of Spiro with that of Mirabile to allow for user preferences to be consider in relation to drug or supplement as all the reference deal with users drugs and/or supplements and the benefit of doing so it creates a situations wherein users are more likely to take the drugs and prescribed as it makes it easy for them to get it by determining the delivery method they want.

In regards to claim 19, it is the method embodiment of claim of 9 with similar limitation and thus rejected using the reasoning found in claim 9.




Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. – (US2021/0125696 A1 – hereinafter referred to as Liu) in view of Spiro et al. – (US2020/0350047 A1 – hereinafter referred to as Spiro) and further in view of Friedmann et al. (US 2006/0009478 A1). 

In regards to claim 10, Liu in view of Spiro discloses the system of claim 4, but fails to disclose wherein generating the instruction set further comprises calculating an attenuation schedule for a longevity element. 

Friedmann et al. discloses generating the instruction set further comprises calculating an attenuation schedule for a longevity element. (Friedmann et al. para. [0568 and 0569] disclose a calculated attenuation schedule for a longevity element. In particular is a tapering schedule (attenuation schedule) for an opioid (longevity element).) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Liu in view of Spiro with that Friedmann et al. in order to create attenuation schedule for longevity elements (drugs) as all references deal with the use of drugs and the benefit of doing so it can help avoid the adverse effects, in the case of opioids it would addiction, thus creating a safer way to be treated.

In regards to claim 20, it is the method embodiment of claim of 10 with similar limitation and thus rejected using the reasoning found in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127